Citation Nr: 1040605	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1966 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A bilateral hearing loss disability for the purpose of VA 
disability compensation is not currently shown.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in 
July 2007.  The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his authorization 
VA would obtain any non-Federal records on his behalf.  The 
notice included the provisions for the effective date of a claim 
and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, a report from a private medical caregiver, and afforded 
the Veteran VA examinations in July 2006 and in May 2010.  

The Board remanded the case to afford the Veteran a VA 
examination and to ask the Veteran to provide complete records of 
a private physician.  In March 2010, the RO asked the Veteran to 
provide the private physician records or return an authorization 
allowing VA to ask for the records.  The Veteran never responded.

In May 2010, the Veteran underwent a VA examination and the 
examiner has issued a report.  In the report, the examiner 
obtained a thorough history from the Veteran including his 
exposure to noise both in service and in post-service civilian 
life, what symptoms he attributed to the noise exposure and their 
effect upon his life.  


The VA examiner also tested the Veteran's hearing in accordance 
with 38 C.F.R. § 3.385 and provided a diagnosis and opinion with 
a rationale explaining the conclusions.  After review of the 
report, the Board finds the VA examination report in compliance 
with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent 
medical evidence to make a fully informed decision on the claim.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A.  §§ 1110 and 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38  C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for hearing loss of the sensorineural type, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 
and  3.309.



For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, and a 
higher threshold level indicates some degree of hearing loss, but 
not a hearing loss disability under 38 C.F.R. § 3.385.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority 
Current Medical Diagnosis and Treatment, 110-11 (Stephen A. 
Schroeder et al. eds. (1988)).

Facts 

The Veteran served as an avionics navigation specialist.  The 
Veteran's hearing was tested numerous times as part of the United 
States Air Force Hearing Conversation program and at all relevant 
times, his hearing was normal, that is, it ranged from 0 to 10 
decibels. The service treatment records indicate the Veteran 
always wore either ear plugs or earmuffs.

In June 1986, at his separation examination, the Veteran's 
hearing was tested.  The audiogram showed that the puretone 
thresholds in decibels at the tested frequencies of 500, 1000, 
2000, 3000, 4000, 5 000 Hertz in the RIGHT ear were 5, 5, 0, 5, 
10, and 25, respectively; and in the LEFT ear, 0, 0, 5, 5, 5, and 
5, respectively.

The Veteran filed his claim with VA in April 2006.  

At that time, he submitted a report from a private ear, nose, and 
throat specialist, Dr. K. J. S., who evaluated the Veteran in 
March 2006.  The Veteran's chief complaint was tinnitus which 
began intermittently in the 1960s and 1970s when he flew aboard 
C-130 in service.  Service exposed him generally to jet engines, 
piston driven aircraft, turboprops, and weapons where he became 
weapon qualified.  The tinnitus became fairly constant and 
annoying starting in 1999.  

The physician stated he had reviewed an audiogram which 
demonstrated that the Veteran had bilateral high frequency 
sensorineural hearing loss.  He did not include the audiogram or 
cite to the actual findings.  

On VA examination in July 2006, the Veteran complained of 
tinnitus after a history of noise exposure in service.  He 
indicated that he currently worked as an instructor near aircraft 
engines where ear protection is not mandatory.

The audiogram showed that the puretone thresholds in decibels at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in the RIGHT ear were 0, 0, 10, 5 and 10, respectively; and in 
the LEFT ear, 0, 0, 5, 5, and 5, respectively.  The pure tone 
threshold average was 6.25 in the right ear and 3.75 in the left 
ear.  Speech discrimination was 96 percent in the right ear and 
96 percent in the left ear. 

The Veteran received a second VA examination in May 2010, where 
the VA audiologist noted that the Veteran had a prior MRI to rule 
out retrocochlear involvement.  No record of the MRI itself is in 
the record.  A review of the hearing threshold from the military 
revealed that his hearing thresholds showed a minimal shift of 5-
10 db which fell within clinical error as compared to the 
Veteran's reference audiogram.  

The audiogram showed that the puretone thresholds in decibels at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in the RIGHT ear were 5, 5, 10, 10, and 10, respectively; and in 
the LEFT ear, 5, 5, 10, 15, and 15, respectively. The pure tone 
threshold average was 8.75 in the right ear and 11.25 in the left 
ear. Speech discrimination was 96 percent in the right ear and 96 
percent in the left ear.  The VA examiner stated the Veteran had 
normal hearing up to 6000Hz but a precipitously sloping mild to 
moderate hearing loss at the 8000 Hz with a greater loss on the 
right than the left.  This would have no significant effect on 
the Veteran's occupational functioning.

Analysis

The Veteran argues he has a bilateral hearing loss disability 
which he contends resulted from service.  He has tinnitus, which 
is service connected.

Although the Veteran is competent to describe symptoms of 
impaired hearing, a hearing loss disability is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of a 
hearing loss disability therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  Also, 
under certain circumstances, a layperson is competent to identify 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).





A hearing loss disability, however, is not a simple medical 
condition because the diagnosis is based on results of audiology 
testing that meet the standard of hearing loss under 38 C.F.R. § 
3.385.  For this reason, the Board determines that a hearing loss 
disability under the criteria of 38 C.F.R. § 3.385 is not a 
simple medical condition that a lay person is competent to 
identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent through 
education, training, or experience to interpret audiology testing 
to state that the current disability was present during service 
or resulted from it.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not to be 
considered as favorable evidence in support of the claim.  Thus, 
competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

Based on VA audiology testing by an audiologist, who is qualified 
through education, training, or experience to offer a diagnosis, 
the Veteran's bilateral hearing was not disabling under 38 C.F.R. 
§ 3.385.

The Board acknowledges that Dr. S has diagnosed a sensorineural 
hearing loss in the Veteran.  The audiogram and numerical results 
that lead to that opinion are not part of the record.  Without 
the results, the Board has no way of determining whether the 
diagnosis met the requirements of 38 C.F.R. § 3.385.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (1997).  There are no audiograms to show evidence 
of a hearing loss disability that meets the regulatory standards 
of 38 C.F.R. § 3.385.




As the record now stands, there is no satisfactory proof that the 
Veteran has a current hearing loss disability that meets the VA 
standard of hearing disability under 38 C.F.R. § 3.385, that is, 
an auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the tested frequencies of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.

As a bilateral hearing loss disability for the purpose of VA 
disability compensation under the regulatory standard for hearing 
loss disability, 38 C.F.R. § 3.385, has not been documented by 
audiology testing in service or at any time since service or 
currently, and as the Board may consider only independent medical 
evidence to support its finding on a question involving a medical 
diagnosis, not capable of lay observation, or the claimed 
disability is not a simple medical condition, and as there is no 
competent medical evidence of a current bilateral hearing loss 
disability by VA standards under 38 C.F.R. § 3.385, there is no 
valid claim for service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


